HIT Performance Commentary 3rd Quarter 2009 Chang Suh Executive Vice President and Chief Portfolio Manager AFL-CIO Housing Investment Trust October 28, 2009 The AFL-CIO Housing Investment Trust (HIT) outperformed its benchmark, the Barclays Capital Aggregate Bond Index, in the first nine months of 2009 by 83 basis points.Investors continue to be well-served by the HIT’s disciplined strategy of making safe and prudent investments that generate higher real income without taking credit risk.The HIT’s portfolio, its strong liquidity, and its specialization in government-insured multifamily mortgage-backed securities (MBS) provide a solid platform for future success.In particular, the HIT’s focus on construction-related investments that it sources directly can increase its expected risk-adjusted returns, as construction mortgage securities have significantly higher relative yields than bonds of comparable duration and credit quality. Year-to-Date Performance The HIT’s gross and net returns for the first nine months of the year were 6.54% and 6.20%, respectively, versus 5.72% for the benchmark.The impressive record relative to the benchmark was achieved despite a strong rebound in corporate bonds, which comprised 19.1% of the benchmark at September 30 but are not held by the HIT.Corporate bonds outperformed Treasuries by 1,950 basis points during the first nine months.The HIT’s strong performance was aided by the significant spread tightening1 in agency multifamily MBS.For the 1-year period, the HIT’s gross return was 10.52%.The HIT outperformed the benchmark for the 3-, 5-, and 10-year periods by 53, 53, and 63 basis points, respectively, having gross returns of 6.94%, 5.66%, and 6.93%.The benchmark’s returns were 10.56%, 6.41%, 5.13%, and 6.30% for the 1-, 3-, 5-, and 10-year periods. HIT
